                                           Case 4:15-cv-04539-JST Document 94 Filed 01/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT E. WHITE,                                   Case No. 15-cv-04539-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING DEFENDANT’S
                                                 v.                                         MOTION FOR COSTS AND FEES
                                   9

                                  10     SQUARE, INC.,                                      Re: ECF No. 83
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Robert E. White voluntarily dismissed this case and subsequently filed a second

                                  14   action that includes the same individual claim against Defendant Square, Inc. but no longer

                                  15   includes class claims. Square now seeks costs and fees pursuant to Federal Rule of Civil

                                  16   Procedure 41(d). ECF No. 83. That rule provides as follows:

                                  17                  Costs of a Previously Dismissed Action. If a plaintiff who
                                                      previously dismissed an action in any court files an action based on
                                  18                  or including the same claim against the same defendant, the court:
                                                      (1) may order the plaintiff to pay all or part of the costs of that
                                  19                  previous action; and (2) may stay the proceedings until the plaintiff
                                                      has complied.
                                  20
                                       Fed. R. Civ. P. 41(d). Among other arguments, White contends that Rule 41(d) does not apply
                                  21
                                       where, as here, the second action was filed in state court.
                                  22
                                              There is a split of authority on that question. Some courts have awarded Rule 41(d) costs
                                  23
                                       and fees under these circumstances. E.g., Fees v. Zarco, No. 1:17-CIV-20564-KMM, 2019 WL
                                  24
                                       2106072, at *3-6 (S.D. Fla. Feb. 11, 2019), report and recommendation adopted, 2019 WL
                                  25
                                       2105922 (S.D. Fla. Mar. 8, 2019); Ross v. Infinity Ins. Co., No. 12-5050, 2013 WL 2495114, at
                                  26
                                       *2-5 (E.D. Pa. June 10, 2013). Other courts, however, have concluded that the rule does not allow
                                  27
                                       the federal court in the first-filed, and now-dismissed, case to award costs and fees. E.g., Sargeant
                                  28
                                           Case 4:15-cv-04539-JST Document 94 Filed 01/27/20 Page 2 of 3




                                   1   v. Maroil Trading, Inc., No. 9:17-CV-81070, 2018 WL 4922370, at *2-4 (S.D. Fla. Oct. 1, 2018),

                                   2   report and recommendation adopted, 2018 WL 6807293 (S.D. Fla. Nov. 16, 2018); Gannaway

                                   3   Entm’t Inc. v. Frankly Inc., No. 17-cv-04169-RS, 2018 WL 5310834, at *2 (N.D. Cal. May 10,

                                   4   2018).1

                                   5             The Court will follow the latter authority. The Sargeant court’s analysis is persuasive:

                                   6                    Based on the structure and text of Rule 41(d), the undersigned finds
                                                        that Rule 41(d) applies only when the defendant seeks relief in the
                                   7                    second judicial proceeding, which must be in federal court. The
                                                        condition precedent to relief is that a “plaintiff” who “previously”
                                   8                    dismissed an action then files an action against that “same
                                                        defendant” based on the same claims. The use of the word
                                   9                    “previously” indicates that the “plaintiff” and “defendant” being
                                                        referenced in the first clause of Rule 41(d) are the “plaintiff” and
                                  10                    “defendant” in the matter in which the Rule 41(d) motion has been
                                                        filed. That the Rule 41(d) motion must be filed in the second action
                                  11                    is reinforced by subsection (d)(1), which authorizes the Court to
                                                        order the plaintiff to pay all or part of the costs of the “previous
                                  12                    action.” Finally, subsection (d)(2) empowers the Court to “stay the
Northern District of California




                                                        proceedings.” Because, by definition, the first case must have been
 United States District Court




                                  13                    dismissed prior to the filing of the Rule 41(d) motion, that case
                                                        cannot be stayed. Therefore, the only proceedings pending (and
                                  14                    therefore susceptible to a stay) when a Rule 41(d) motion is filed
                                                        would be the second-filed action. The second-filed action is also the
                                  15                    only proceeding for which the court before whom the Rule 41(d)
                                                        motion is pending unquestionably would have authority to enter a
                                  16                    stay. For all these reasons, the best interpretation of the text and
                                                        structure of Rule 41(d) is that it may only be invoked in the second-
                                  17                    filed case, which must be in federal court.
                                  18   Sargeant, 2018 WL 4922370, at *2 (citation and footnote omitted); see also Gannaway, 2018 WL

                                  19   5310834, at *2 (“[T]he plain text of Rule 41(d) is at odds with defendants’ suggestion that the

                                  20   court that presided over the ‘previously dismissed’ action is empowered to order fees based on the

                                  21   subsequent filing of a similar action in another court. As the rule refers to the ability of the district

                                  22   court to order payment and stay the subsequent action until the plaintiff has complied, the

                                  23   straightforward interpretation is that the district court is presiding over the subsequent action and

                                  24   therefore has the power to stay its own proceedings.”). Neither Fees nor Ross addressed Rule

                                  25   41(d)’s text, and it does not appear that any party in either case argued that the rule did not apply

                                  26

                                  27   1
                                        An appeal in Sargeant is currently pending before the United States Court of Appeals for the
                                  28   Eleventh Circuit, which heard oral argument on December 12, 2019. See ECF Docket, Sargeant v.
                                       Hall, Case No. 18-15205 (11th Cir.).
                                                                                      2
                                          Case 4:15-cv-04539-JST Document 94 Filed 01/27/20 Page 3 of 3




                                   1   based on the second action’s filing in state court. See Fees, 2019 WL 2106072; Ross, 2013 WL

                                   2   2495114. White, by contrast, has squarely presented the issue here. Following Sargeant and

                                   3   Gannaway, the Court concludes that it lacks authority to award costs and fees under Rule 41(d) in

                                   4   this case. The Court does not reach the parties’ remaining arguments.

                                   5                                              CONCLUSION

                                   6             Square’s motion for costs and fees pursuant to Federal Rule of Civil Procedure 41(d) is

                                   7   denied.

                                   8             IT IS SO ORDERED.

                                   9   Dated: January 27, 2020
                                                                                         ______________________________________
                                  10
                                                                                                       JON S. TIGAR
                                  11                                                             United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                          3
